DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 7 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/01/2022.
Applicant’s election without traverse of Invention I and Species B in the reply filed on 9/01/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160178943 A1 to Hyodo et al. (hereinafter “Hyodo 943”) in view of US 20180341143 A1 to Hyodo et al. (hereinafter “Hyodo 143”).
Regarding Claim 1.  Hyodo 943 discloses an electronic apparatus comprising: a first substrate (Fig. 4 substrate 10); a second substrate facing the first substrate (Fig. 4 substrate 20); and a first barrier film provided on a surface of the first substrate that faces the second flexible substrate and formed by an inorganic insulating film (Fig. 4 insulating film 11, para 30), wherein the first substrate has a superimposition region in which the first barrier film is provided (as shown in Fig. 4) and a non-superimposition region that is provided between a side surface of the first barrier film and a side surface of the first substrate and in which the first barrier film is not provided (as shown in Fig. 4).
Hyodo 943 does not specifically disclose that the first and second substrates are flexible substrates.
However, Hyodo 143 discloses and first and second substrate made to have flexibility (See para 35 and para 50) to provide a display with flexibility.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first and second substrates are flexible substrates.
Regarding Claim 2.  Hyodo 943 further discloses a second barrier film provided on a surface of the second flexible substrate that faces the first flexible substrate and formed by an inorganic insulating film (Fig. 3 layer BM, para 36); a coloring layer provided so as to overlap with the second barrier film (Fig. 3 color filter CF); and an overcoat layer covering the second barrier film and the coloring layer (Fig. 3 overcoat layer OC), wherein the second barrier film, the coloring layer, and the overcoat layer are provided in a region overlapping with the superimposition region and are not provided in at least a part of a region overlapping with the non-superimposition region (as shown in Fig. 3 and Fig. 4).
Regarding Claim 3.  Hyodo 943 further discloses at least equal to or more than one inorganic insulating film stacked above the first barrier film (Fig. 4 insulating film 12, para 30); an organic insulating film covering the inorganic insulating film (Fig. 4 insulating film 14, para 54); and an interlayer insulating film provided between a pixel electrode and a common electrode and covering a surface and a side surface of the organic insulating film (Fig. 4 insulating film 15 para 32), a side surface of the inorganic insulating film, and a side surface of the first barrier film (as shown in Fig. 4).
Regarding Claim 5.  Hyodo 943 further discloses a seal member bonding the first flexible substrate and the second flexible substrate (Fig. 4 sealant SE), wherein the seal member is formed between the first flexible substrate and the second flexible substrate so as to make contact with a surface of the first flexible substrate that faces the second flexible substrate in the non-superimposition region (As shown in Fig. 4).
Regarding Claim 6.  Hyodo 943 further discloses the non-superimposition region is provided along at least one side among four sides surrounding a display region (See Fig. 1 and Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871